Exhibit 10.2

 

Sonus Networks, Inc.

4 Technology Park Drive

Westford, MA  01886

 

March 25, 2013

 

Mr. Raymond P. Dolan

By electronic delivery

 

Dear Ray:

 

Based on your desire to demonstrate your support for Sonus Networks, Inc. (the
“Company”) and its prospects, the Compensation Committee has considered and will
agree to your request to forgo the payment of your cash bonus for 2013 and, if
any such bonus would have been earned, to instead accept a grant of shares of
the Company’s common stock.

 

The October 8, 2010 employment agreement, as amended (your “Agreement”),
outlining the terms and conditions of your employment by the Company is hereby
amended as follows:

 

1.                                      You have elected to receive your fiscal
year 2013 bonus (“2013 Bonus”), if any is earned, in the form of shares of the
Company’s common stock (“2013 Bonus Shares”), which will be granted and have the
terms described below:

 

a.              The number of 2013 Bonus Shares granted will equal 1.5 times
your actual 2013 Bonus earned, which bonus shall be determined by the
Compensation Committee in its sole discretion subject to the terms of the 2013
bonus program, divided by the closing price of the Company’s shares on the date
of grant.

 

b.              The 2013 Bonus Shares will be granted and vest in full on the
grant date, which shall be concurrent with the timing of normal 2013 bonus
payouts.

 

Notwithstanding any provisions in your employment agreement, as amended, you
must remain an employee of the Company on the grant date in order to receive the
2013 Bonus Shares (if earned).  The parties hereby acknowledge that the
Compensation Committee retains the right, in its sole discretion, to pay your
2013 Bonus in cash pursuant to the terms of your Agreement as opposed to payment
in 2013 Bonus Shares; provided that, if the Company is the subject of an
acquisition or change of control prior to the grant date, if the Compensation
Committee of the Company (or its successor) elects to pay the 2013 Bonus, if
any, in cash, such cash payment will equal 1.5 times your actual 2013 Bonus
earned, if any.

 

Except as modified by the terms of this letter agreement, the terms of you
employment, including without limitation, the terms reflected in the Agreement
and all Company plans, programs and policies, will remain unaltered and in full
force and effect.  Capitalized terms not defined in this letter have the same
definitions given to them in the Agreement.

 

Very truly yours,

 

/s/ John Schofield

 

 

 

John Schofield

 

 

 

Chair, Compensation Committee

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 /s/ Raymond P. Dolan

 

03/28/2013

 

Raymond P. Dolan

 

Date

 

 

--------------------------------------------------------------------------------